Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
				          CLAIM OBJECTION
	Claim 23 is objected since the claim ending period is missing.

					     REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al (US 7,393,882).
Wu et al were discussed in detail in the previous office actions.
Applicant simply asserts that amended claims 17 and 22 now further recite acid-reactive fillers and that Wu et al fail to teach the acid-reactive fillers. 
The instant page 7 teaches that the acid-reactive fillers includes fluoroaluminosilicate (FAS) glasses and Wu et al further teach the fluoroaluminosilicate (FAS) as a preferred optional additive at bottom of col. 13 since it would provide the 
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the instant amount of the silica nanoclusters having a surface area of at least 65 m2/g or at least 80 m2/g with up to 20 wt.% of the heavy metal oxide and fluoroaluminosilicate (FAS) glasses and further to obtain the mill blank in Wu et al since Wu et al teach such modifications absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Although applicant does not assert any criticality of the newly recited property of the wear loss for the instant rejection, Wu et al teach low wear rate at col. 25, lines 34-35 and thus hardened materials and a dental mill blank thereof would be expected to have the recited property of the wear loss inherently.  A burden is on applicant to show that at least examples of Wu et al would not have the recited wear property in view of the fact that the Test Method III is applicant’s own choice.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Wu et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Claims 17-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kangas et al (US 7,361,216) and Wu et al (US 2003/0181541 A1).
Rejection is maintained for reasons of the record with the following responses.
For the record, note that Kangas et al teach an acid-reactive filler such as FAS in examples and claim 1.
Applicant asserts that the recited “the wear loss of the composition is less than 7 microns after 200,000 cycles according the Test Method III” would overcome the rejection even though the prior art ranges overlap with those of the claims. 
Kangas et al teach Three-Body Wear Test Method which is somewhat different from the recited Test Method III” at col. 20 and the results in Table 5A.  A burden is on applicant to show that at least examples of Kangas et al would not have the recited wear property based on the Test Method III.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Kangas et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Applicant further asserts that the specification explains in multiple places that the newly recited “the wear loss of the composition is less than 7 microns after 200,000 cycles according the Test Method III” only occurs when the surface area of the nanoparticles is greater than the minimum recited in the claim, but failed to point out particular places of the specification.  Also, such wear loss of the composition would depend not only on the asserted surface area of the nanoparticles but also on polymerizable resins, other metal oxide, acid-reactive filler and amounts thereof as well as a type of initiators.  Further, the instant table 7 shows that the light cured composition would not yield the recited “the wear loss of the composition is less than 7 microns after 200,000 cycles according the Test Method III” as opposed to the thermally cured composition for the same components.  Note that the instant polymerized composition would encompass one obtained by light curing (i.e. photoinitiator) as well.  
The thermally cured composition of the instant table 7 would not fall within scope of the claims since the newly recited acid-reactive filler are absent.
Even assuming that the thermally cured composition of the instant table 7 had probative value, it can hardly be said that the exemplified composition demonstrates a 
Applicant failed to explain why the ordinary artisan would expect the result obtained with the single example of the Table 7 would apply to all species of components and amounts thereof of the claims.  See In re Kao, 639 F.2d 1057, 1068 (Fed.Cir. 2011) (“If an applicant demonstrates that an embodiment has an unexpected result and provides an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner, this will generally establish that the evidence is commensurate with the scope of the claims.”).
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Claims 17-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teramae et al (US 2002/0022677 A1) in view of Kangas et al (US 7,361,216)
Teramae et al and Kangas et al were discussed in detail in the previous office actions.

The instant page 7 teaches that the acid-reactive fillers includes glasses and fluoroaluminosilicate (FAS) glasses. 
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the instant amount of the silica nanoclusters having a surface area of at least 65 m2/g or at least 80 m2/g with up to 20 wt.% of the heavy metal oxide and fluoroaluminosilicate (FAS) glasses and further to obtain the mill blank in Teramae et al since Teramae et al teach such surface area and various amounts of the fillers and further to obtain the mill blank in Teramae et al with the disclosure of Kangas et al since Teramae et al teach dental composite material for abutment which would be obtained from the mill blank absent showing otherwise.
Teramae et al teach Measurement of Toothbrushing Wear in [0053] and the results at Table 1 and a burden is on applicant to show that at least examples of Teramae et al would not have the recited wear property based on the Test Method III since the Measurement of Toothbrushing Wear taught by Teramae et al is different from the instant Test Method III.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Teramae et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Applicant further asserts that the specification explains in multiple places that the newly recited “the wear loss of the composition is less than 7 microns after 200,000 cycles according the Test Method III” only occurs when the surface area of the nanoparticles is greater than the minimum recited in the claim, but failed to point out particular places of the specification.  Also, such wear loss of the composition would depend not only on the asserted surface area of the nanoparticles but also on polymerizable resins, other metal oxide, acid-reactive filler and amounts thereof as well as a type of initiators.  Further, the instant table 7 shows that the light cured composition would not yield the recited “the wear loss of the composition is less than 7 microns after 200,000 cycles according the Test Method III” as opposed to the thermally cured composition for the same components.  Note that the instant polymerized composition would encompass one obtained by light curing (i.e. photoinitiator) as well
The thermally cured composition of the instant table 7 would not fall within scope of the claims since the newly recited acid-reactive filler are absent.
Even assuming that the thermally cured composition of the instant table 7 had probative value, it can hardly be said that the exemplified composition demonstrates a 
Applicant failed to explain why the ordinary artisan would expect the result obtained with the single example of the Table 7 would apply to all species of components and amounts thereof of the claims.  See In re Kao, 639 F.2d 1057, 1068 (Fed.Cir. 2011) (“If an applicant demonstrates that an embodiment has an unexpected result and provides an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner, this will generally establish that the evidence is commensurate with the scope of the claims.”).
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15 of U.S. Patent No. 9,962,245 in view of Wu et al (US 7,393,882) or Kangas et al (US 7,361,216) or Teramae et al (US 2002/0022677 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the mill block of the claim 15 of the patent obtained from a composition of claim 1 reciting at least 60 wt.% of an inorganic filler, nanoclusters having a surface area of at least 65 m2/g and the nanoclusters comprising silica nanoparticles and at least other metal oxide would fall within scope of the instant claim 22 and because the recited crosslinkable polymerizable compounds of the instant claim 26 is well-known in the dental art.  Further, utilization of the acid-reactive fillers such as fluoroaluminosilicate (FAS) glasses for preventing cavityis well-known as taught by the above secondary references and thus further utilization of the fluoroaluminosilicate (FAS) glasses in the composition for a kit and a mill block in the claims 11 and 15 of U.S. Patent No. 9,962,245 would be obvious.  Also, the composition for a kit and a mill block in the claims 11 and 15 of U.S. Patent No. 9,962,245 would be expected to yield the newly recited “the wear loss of the composition is less than 7 microns after 200,000 cycles according the Test Method III” since the composition of the claims 11 and 15 of U.S. Patent No. 9,962,245 is basically same as the instant composition since an amount of the acid-reactive filler of the instant claims would encompass a few ppm which would not expected to affect properties as evidenced by the claim 10 of U.S. Patent No. 9,962,245 in which the newly recited property of the wear loss is taught.

Claims 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-27 of copending application No. 15.966,135 (reference application) in view of Wu et al (US 7,393,882) or Kangas et al (US 7,361,216) or Teramae et al (US 2002/0022677 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because utilization of the acid-reactive fillers such as fluoroaluminosilicate (FAS) glasses for preventing cavity is well-known as taught by the above secondary references and thus further utilization of the fluoroaluminosilicate (FAS) glasses in the composition of the copending application would be obvious.  
Also, the composition of the claims of the copending application is basically same as the instant composition since an amount of the acid-reactive filler of the instant claims would encompass a few ppm which would not expected to affect properties.  Thus, the composition of the copending application would be expected to yield the newly recited “the wear loss of the composition is less than 7 microns after 200,000 cycles according the Test Method III”, especially in view of the fact that applicant states that the specification explains in multiple places that the newly recited “the wear loss of the composition is less than 7 microns after 200,000 cycles according the Test Method III” only occurs when the surface area of the nanoparticles is greater than the minimum recited in the claim and the claims of the copending application recite the instant surface area of the nanoparticles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






THY/April 21, 2021                                                /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762